UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-1056



TREVOR PLACIDO BENJAMIN,

                                              Plaintiff - Appellant,

          versus


DEPARTMENT OF JUSTICE,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-99-
1158-L)


Submitted:   April 13, 2000                 Decided:   April 20, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Trevor Placido Benjamin, Appellant Pro Se. Tawana Elaine Davis,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Trevor Benjamin, a federal prisoner, appeals from the district

court’s order granting summary judgment in favor of the Justice

Department on his civil action alleging violations of the Freedom

of Information Act.   We have reviewed the record and the district

court’s opinion and find no reversible error.    Accordingly, we af-

firm on the reasoning of the district court.    See Benjamin v. Dep’t

of Justice, No. CA-99-1158-L (D. Md. Nov. 24, 1999).*    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                            AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
November 4, 1999, the district court’s records show that it was
entered on the docket sheet on November 24, 1999.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2